DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/CN2020/107135 filed August 5, 2020, which claims foreign priority to Chinese Document No. 202010053002.2 filed January 17, 2020.
Status
This Office Action is in response to Applicants' Amendment filed on May 12, 2022 in which Claims 2 and 3 are cancelled, Claims 1 and 7 are amended to change the breadth of the claims, and new Claim 13 is added.  Claims 1 and 4-13 are pending in the instant application, which will be examined on the merits herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Elizabeth Shipsides on May 25, 2022.

The application has been amended as follows:
 	Claim 1 has been amended as follows:

1. (Currently Amended) A method for preparing modified starch comprising the following steps:
(1) preparing a citric acid aqueous solution;
(2) adding starch into the citric acid aqueous solution for a first period of time to get a mixture of the citric acid and the starch;
(3) placing the mixture of the citric acid and the starch obtained from step (2) under a condition of infrared radiation for a second period of time to get a modified starch;
wherein heats the mixture of the citric acid and the starch to[[is]] 250°C;
the second period of time of the infrared radiation is 5 min to 7 min;
the infrared radiation is mid-infrared radiation, with a wavelength ranging from 3.2 μm to 7.6 μm.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 2, lines 9-11 of the REMARKS, filed May 12, 2022 with respect to Claims 1 and 4-12 have been fully considered and are persuasive. The rejection of Claims 1 and 4-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment of Claim 1.
Applicant’s arguments, see page 3, line 17 to page 5, line 1 of the REMARKS, filed May 12, 2022 with respect to Claims 1 and 4-12 have been fully considered and are persuasive. The rejection of Claims 1 and 4-12 under 35 U.S.C. 103 as being unpatentable over LU-TIAN FENG (Studies on Corn Starch Modified by Citric Acid, Journal of Shenyang University Of Chemical Technology, 2011, pp.105-109, vol.25, no.02) in view of Norris et al (US Publication No. 2015/0342228 A1),  KAI WANG (Study on the optimal preparation condition of citrate starch, Food & Machinery, 2011, pp. 140-159, Vol. 27, 0.4) and Yuan Cui et al (CN 102161707 A) has been withdrawn in view of the amendment of Claim 1.

Claims 1 and 4-13 are allowed.

	The following is an examiner’s statement of reasons for allowance: The LU-TIAN FENG (Studies on Corn Starch Modified by Citric Acid, Journal of Shenyang University Of Chemical Technology, 2011, pp.105-109, vol.25, no.02) is representative of the closest prior art of record, which discloses a method that involves citric acid and corn starch being used as materials to prepare citrate starch (CCS) wherein the effect of mass ratio or citric acid and starch, reaction temperature, reaction time and reaction pH value on the DS of CCS was studied.  The Feng et al reference discloses the mass ratio of starch and citric acid at 2:1, reaction time at 5 hours at the temperature of 120ºC, the pH value being controlled to 3, discloses the degree of substitution of the citrate corn starch at 1.44 and the product structure was characterized by infrared and X-ray Powder Diffraction.  The currently claimed method for preparing modified starch differs from the citrate starch preparation disclosed in the Feng et al reference by subjecting the mixture of citric acid and starch to an infrared radiation treatment in step (3) by heating the citric acid and starch mixture to 250°C.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/ERIC OLSON/Primary Examiner, Art Unit 1623